            Case 2:18-cv-01851-JCM-NJK Document 33 Filed 04/27/20 Page 1 of 3




1

2

3

4

5

6

7

8

9
                                     UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA

11   KAREN LASMARIAS, an Individual
12
                                                          CASE NO.: 2:18-cv-01851-JCM-NJK
                        Plaintiff,
13                                                   STIPULATION AND ORDER TO STAY
     vs.                                             DISCOVERY PENDING RESOLUTION
14                                                   OF RELATED CRIMINAL MATTER
15
     UNIVERSITY MEDICAL CENTER OF
     SOUTHERN NEVADA, dba                            (Fourth Request)
16   UNIVERSITY MEDICAL CENTER, a
     government entity; HELLENE LOPEZ, an
17
     individual,
18
                        Defendants.
19

20   Pursuant to LR IA 6-1 and 6-2, and pursuant to LR 7-1, Plaintiff Karen Lasmarias (“Plaintiff”), by and

21   through her undersigned counsel; Defendant Hellene Lopez (“Lopez”), by and through his undersigned

22   counsel; and Defendant University Medical Center of Southern Nevada d/b/a University Medical Center

23   (“UMC”), by and through its undersigned counsel; hereby stipulate and agree, and respectfully request

24   that the Court stay all discovery in this action pending the resolution of an ongoing criminal matter

25   arising from the same and/or related allegations to those set forth in Plaintiff’s Complaint in this action.

26   Due to the pendency of the criminal matter in which Lopez is a Defendant, the parties anticipate that

27   Defendant Lopez would be limited in his ability to substantively participate in discovery in this action

28   without either implicating or otherwise being compelled to waive his Fifth Amendment rights.



                                                         -1-
           Case 2:18-cv-01851-JCM-NJK Document 33 Filed 04/27/20 Page 2 of 3




1    On February 24, 2019, the parties submitted a first request to stay discovery in this matter pending
2    resolution Lopez’ ongoing criminal matter. See Stipulation and Order to Stay Discovery Pending
3    Resolution of Related Criminal Matter (First Request) [ECF No. 24]. The Court subsequently approved
4    the stipulation and ordered the stay. See Order [ECF No. 25].
5    On August 19, 2019, the parties submitted a second request to stay discovery in this matter pending
6    resolution Lopez’ ongoing criminal matter. See Stipulation and Order to Stay Discovery Pending
7    Resolution of Related Criminal Matter (Second Request) [ECF No. 26]. The Court subsequently
8    approved the stipulation and ordered the stay on August 19, 2019. See Order [ECF No. 27].
9    On October 8, 2019, Lopez’ ongoing criminal matter was continued to January 07, 2020.
10   The parties entered a stipulation to continue the stay on Discovery until April 24, 2020 on November 13,
11   2019. (Third Request) [ECF No. 30]. The Order was entered on November 14, 2019. See Order [ECF
12   No. 31]. Mr. Lopez’ criminal case has now been continued to July 13, 2020. Accordingly, the parties
13   stipulate and agree, and respectfully request that the Court stay all discovery in this action for an
14   additional six (6) months pending resolution of the ongoing criminal matter. In the event the criminal
15   matter is resolved prior to the expiration of the stay, the parties stipulate and agree to promptly notify
16   this Court of said resolution so that the stay can be lifted and discovery may commence unhindered in
17   this action. In the event the criminal matter is not resolved within the requested stay period of six (6)
18   months to October 24, 2020, the parties stipulate and agree to coordinate in good faith to request from
19   this Court any further relief as may be necessary to avoid conflict with the ongoing criminal matter,
20   including but not limited to, a request to extend the stay. This stipulation is entered into in good faith
21   and not for the purpose of delay.
22
     DATED this 24th day of April, 2020                       DATED this 24th day of April, 2020
23                                                                                .
24   MULLINS & TRENCHAK, ATTORNEYS AT                         HOLLEY DRIGGS WALCH
     LAW                                                      FINE PUZEY STEIN & THOMPSON
25
     /s/ Philip J. Trenchak                                   /s/ F. Thomas Edwards
26
     PHILIP J. TRENCHAK, ESQ.                                 F. THOMAS EDWARDS, ESQ.
27   Nevada Bar No. 9924                                      Nevada Bar No. 9549
     VICTORIA C. MULLINS, ESQ.                                JOHN J. April 27, 2020
                                                                        SAVAGE,    ESQ.
28   Nevada Bar No. 13546                                     Nevada Bar No. 11455
     1212 S. Casino Center Blvd.                              400 South Fourth Street, Suite 300
     Las Vegas, Nevada 8910                                   Las Vegas, Nevada 89101

                                                        -2-
           Case 2:18-cv-01851-JCM-NJK Document 33 Filed 04/27/20 Page 3 of 3




1

2

3

4

5

6

7

8

9

10   DATED this 24th day of April, 2020          DATED this 24th day of April, 2020

11   HKM EMPLOYMENT ATTORNEYS LLP                JEFFREY GRONICH, ATTORNEY AT LAW,
12
                                                 P.C.
     /s/Jenny L. Foley______________
13   JENNY L. FOLEY, ESQ.                        /s/ Jeffrey Gronich
     Nevada Bar No. 9017                         JEFFREY GRONICH, ESQ.
14   1785 East Sahara Ave., Suite 325            Nevada Bar No. 13136
15
     Las Vegas, Nevada 89104                     1810 E. Sahara Ave., Ste. 109
     Telephone: 202-370-8104                     Las Vegas, Nevada 89104
16
     Attorneys for Plaintiff Karen Lasmarias     Attorneys for Defendant Hellene Lopez
17

18

19

20

21

22

23

24

25

26

27

28




                                               -3-
